Exceptions overruled. Judgment for the defendant. This is an action of tort brought in the Superior Court by three minors by their next friends to recover compensation for personal injuries alleged to have been caused by wanton, wilful and reckless operation of a motor vehicle by the defendant, its agent, servant or employee. There are also counts for consequential damages. The plaintiffs excepted to the direction of a verdict for the defendant. There was evidence that the minor plaintiffs were injured as a result of jumping from an automobile, owned and operated by one Pappalardo and registered in his name, upon which the minor plaintiffs were riding. It is agreed that they “were trespassers as to him.” There was evidence that at the time the minor plaintiffs were injured said Pappalardo was collecting premiums for the defendant. But whether or not the evidence warranted a finding that wanton, wilful and reckless conduct of Pappalardo had a causal relation to the injuries sustained by the minor plaintiffs, the evidence did not warrant a finding that the defendant was legally responsible for such conduct. See Hardaker’s Case, 274 Mass. 7; Child’s Case, 274 Mass. 97. The evidence that the “defendant carried a so-called non-ownership liability policy insuring the defendant against lia*772bility to it arising from the operation of motor vehicles by its agents,” with the other evidence in the case, did not warrant such a finding. See Salsman v. Frisch, 276 Mass. 228; Hannon v. Schwartz, 304 Mass. 468, 470.
J. J. Moss, for the plaintiffs.
R. N. Daley, for the defendant.